Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00153-CV

                 Harold GASKILL III, M.D. and Harold Gaskill, M.D. P.A.,
                                      Appellants

                                              v.

VHS SAN ANTONIO PARTNERS, LLC d/b/a Baptist Health System and d/b/a North Central
  Baptist Hospital, Baptist Heath System, North Central Baptist Hospital, Graham Reeve,
                    David Siegel, William Waechter, and Jaydeep Shah,
                                        Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14959
                       Honorable Janet P. Littlejohn, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this case is REMANDED to the trial court for further proceedings.

        We ORDER that appellants, Harold Gaskill III, M.D. and Harold Gaskill III, M.D. P.A.,
recover their costs of this appeal from appellees, VHS San Antonio Partners, LLC d/b/a Baptist
Health System and d/b/a North Central Baptist Hospital, Baptist Heath System, North Central
Baptist Hospital, Graham Reeve, David Siegel, William Waechter, and Jaydeep Shah.

       SIGNED December 17, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice